Title: Thomas Jefferson to William Short, 23 February 1814
From: Jefferson, Thomas
To: Short, William


          Dear Sir  Monticello Feb. 23. 14.
          I am first to thank you for the indulgences of yours of Feb. 6. I believe that by the combined effects of blockade embargo and drought, I have suffered more than any other individual. the two former would but have left me where I  was, but the last threw me back by forcing me to buy a year’s subsistence for my whole family.—on the reciept of your letter I saw mr Higgenbotham and stated to him the accomodation to you of paying his first bond immediately. he promised to endeavor to do it, and by the inclosed note from him yesterday I percieve it is done, and notice of it forwarded to you. he desires you to inclose his bond, and rent-note to me, to be given him in exchange for reciepts for the paiments
			 made.
          I sincerely rejoice that the career of Bonaparte is at length arrested, and that Europe is likely to be restored to it’s antient divisions and governments: for bad as they were, they were better than the military despotisms of Bonaparte, those ‘great designs of his, concieved and executed for the prosperity & happiness of the world.’
			 the only thing to be lamented is that the tyrant of the ocean is not also dismounted.
			 peace I  suppose we shall have; but on the condition of navigating under her licenses; and altho I believe we have greatly overtraded ourselves, I should prefer a war ad internecionem to a peace on that condition. it will very possibly end in the total suppression of our navigation & commerce, and leave us to be a world by ourselves.
			 my whole confidence as to the
			 salvation of commerce is in Alexander, that he will not yield to the subjugation of the ocean. present me
			 affectionately to M. Correa, whom I shall rejoice to see here, and the more were you to accompany him. I shall write to him soon, the engourdissement of the winter being over. affectionately yours
          Th:
            Jefferson
        